DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 02/03/2022 has been entered.

Status of Claims
3.	Claims 1, 4-9, 14, 18-20, 23-24, 29 and 32-37 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


s 1, 5, 14, 19, 23, 29, 32-34, 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candelore (US 2009/0022165) in view of McCarthy et al (US 2008/0034392).

Regarding Claim 1, Candelore discloses a method comprising receiving, by a computing device, a control signal associating a first multimedia identifier of a plurality of multimedia identifiers representing multimedia content with a first application data identifier, representing an interactive application to be output together with the multimedia content (e.g., see Para 23, Para 26, Para 28, Para 122; such as a control signal associating a main program's PID such as a PID for a movie with a first application data identifier such as a PID for a menu to select an alternate ending during the viewing of the movie); receiving, by the computing device, a first stream comprising a plurality of video packets (e.g., see Para 28-29, Para 125, Para 126; such as a first data stream for a movie including a plurality of video packets); based on a determination that at least one video packet of the plurality of video packets comprises the first multimedia identifier, retrieving an application packet, comprising the first application data identifier (e.g., see  Para 25; Para 28; Para 122; Referring now to FIG.1, an overall content substitution process 100 consistent with certain embodiments of the present invention is shown starting at 104. The content is received at 108 having portions identified by multiple PIDs (e.g., PID A and PID B in this example), which represent multiple possibilities for the content (e.g., multiple advertisements, logos, plots, endings, characters, etc.). This content could be received as a stream of content (as in a cable or satellite television transmission) or could be present in packaged media or a downloaded file. In any case, at 112 a processing operation (such as playback or transmission of the content) is initiated, generally using a main portion of the content designated with a particular packet identifier (e.g., PID A). At 116, the content is examined to determine if a prescribed substitution criterion has been met. Such criterion might be, for example, presence of a national advertisement, watermark or logo that a local content distributor wishes to replace with a local or regional advertisement, watermark or logo; or such criterion might entail selection by an end user of a particular plot, character or ending”); and outputting a third stream comprising the at least one video packet and the application packet (e.g., see Para 25, Para 28-29, Para 31, Para 40, Para 122; Referring now to FIG. 1, an overall content substitution process 100 consistent with certain embodiments of the present invention is shown starting at 104. The content is received at 108 having portions identified by multiple PIDs (e.g., PID A and PID B in this example), which represent multiple possibilities for the content (e.g., multiple advertisements, logos, plots, endings, characters, etc.). This content could be received as a stream of content (as in a cable or satellite television transmission) or could be present in packaged media or a downloaded file. In any case, at 112 a processing operation (such as playback or transmission of the content) is initiated, generally using a main portion of the content designated with a particular packet identifier (e.g., PID A). At 116, the content is examined to determine if a prescribed substitution criterion has been met. Such criterion might be, for example, presence of a national advertisement, watermark or logo that a local content distributor wishes to replace with a local or regional advertisement, watermark or logo; or such criterion might entail selection by an end user of a particular plot, character or ending”).
Candelore is not explicit about retrieving an application packet comprising the first application data identifier from a second stream comprising application packets of a plurality of interactive applications.
In an analogous art, McCarthy, as in one embodiment, discloses providing the video content to a display device and retrieving an interactive application such as a prioritized menu of available interactive applications from a second source of the television system (see Para 9-10; Para 44; Para 46). One of an ordinary skill in the art would recognize retrieving an interactive application would including an application packet comprising the first application data identifier such as a PID for identification of an application such as a menu for display. 
Therefore, it would have been obvious to one or ordinary skill in the art to modify the system of Candelore to include retrieving an application packet comprising the first application data identifier, associated with the first multimedia identifier from a second stream comprising application packets of a plurality of interactive applications, as taught by McCarthy to take advantage of obtaining content from an alternate content stream as a valid place to obtain such a source from.

Regarding Claim 5, Candelore further discloses the receiving the control signal comprises receiving the control signal from an automation server of a content origination system (see Para 127; the content comprises one of streamed data, a data file and a packaged medium containing a data file. In certain embodiments, the method is carried out in a decoder forming a part of a television Set-top box. In certain embodiments, the method is carried out in at least one of a hardware state machine and a programmed processor”).

Claim 14 recites similar limitations as Claim 1, thus is analyzed and rejected based on the same grounds as set forth in Claim 1.

Claim 19 recites similar limitations as Claim 5, thus is analyzed and rejected based on the same grounds as set forth in Claim 5.
	
Claim 23 recites similar limitations as Claim 5, thus is analyzed and rejected based on the same grounds as set forth in Claim 5.
	
Regarding Claims 29 and 36, Candelore in view of McCarthy would disclose and render “the second stream comprises an MPEG-2 transport stream and wherein the retrieving the application packet from the second stream comprises retrieving the application packet from the MPEG-2 transport stream” to be obvious (see Candelore: Para 113; McCarthy: Para 44; Para 46). 

Regarding Claim 32, Candelore further discloses generating the control signal based on a traffic log (see Para 26; “alternately, a decoder can be programmed to select the substituted content, when present, in preference to the main content. From 120 or 124, control passes to 128 where the content is examined to determine if the end has been reached. If not, control returns to processing content at 116. If the end is reached, the process stops at 132”).

Regarding Claim 33, Candelore discloses a method comprising receiving, by a computing device, an identifier in a stream of multimedia content; receiving an interactive application of the plurality of interactive applications, associated with the identifier; outputting an encoded stream, comprising the multimedia content and the interactive application associated with the identifier (see Para 23, Para 26, Para 28).
Candelore is not explicit about receiving an interactive application from an interactive application stream that comprises software for a plurality of interactive applications.
In an analogous art, McCarthy, as in one embodiment, discloses providing the video content to a display device and retrieving an interactive application such as a prioritized menu of available interactive applications from a second source of the television system (see Para 9-10; Para 44; Para 46).
Therefore, it would have been obvious to one or ordinary skill in the art to modify the system of Candelore to include receiving an interactive application from an interactive application stream that comprises software for a plurality of interactive applications, as taught by McCarthy to take advantage of obtaining content from an alternate content stream as a valid place to obtain such a source from.

Regarding Claim 34, Candelore further discloses the interactive application comprises an application data identifier, and wherein the receiving the interactive application of the plurality of interactive applications associated with the identifier is based on receiving a control signal associating the identifier with the application data identifier (see Para 28-29; Para 122).

Regarding Claim 37, Candelore further discloses the interactive application comprises a graphical overlay for the multimedia content, the method further comprising causing simultaneous display of the interactive application with the multimedia content (see Para 28; Para 122).

5. 	Claims 4, 7, 18 and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candelore (US 2009/0022165) and McCarthy et al (US 2008/0034392) as applied to claims 1 and 14 above, and further in view of Hasek (US 2009/0217326)

Regarding Claim 4, Candelore in view of McCarthy discloses the method of claim 1, wherein the application packet comprises interactive application data formatted (Candelore, Para 0120, “Of course, STB 600 also may incorporate basic video outputs that can be used for direct connection to a television set instead of (or in addition to) an IEEE 1394 connection. In one embodiment, the video output can provide composite video formatted as NTSC (National Television System Committee) video”). However, fails to disclose according to enhanced TV binary exchange format (EBIF), OpenCable Application Platform (OCAP), ortru2way™ specification. Hasek discloses according to enhanced TV binary exchange format (EBIF), OpenCable Application Platform (OCAP), ortru2way™ specification (Hasek, fig. 6, Para 0135, Para 0207, Para 0208, “OCAP”)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Hasek to the system of Candelore in view of McCarthy in order to provide for networking protocols both downstream and upstream (Hasek, Para 0135).

Regarding Claim 7, Candelore in view of McCarthy discloses the method of claim 1, however fails to disclose wherein the retrieving the application packet from the second stream comprises retrieving the application packet from a data carousel that comprises the second stream.
Hasek discloses wherein the monitoring the second stream comprising application packets comprises monitoring the second stream from a data carousel (Hasek, Para 0136, “the present invention contemplates that not only will more traditional movie (e.g., MPEG) data be delivered, but also data including, e.g., for interactive applications or other types of applications. For example, in a fashion not unlike existing approaches to ordering an on-demand (OD) movie, an application could request data, images, links, audio files, video files, and the like in an on-demand fashion. These unique data types may comprise single files, or be combined into a single or multiple data carousels, with each carousel potentially having a different data rate”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Hasek to the combined systems of Candelore and McCarthy wherein data carousels of desired application are efficiently retrieved and stored, thereby eliminating complete processing of the application and reducing processing time.

Claim 18 recites similar limitations as Claim 4, thus is analyzed and rejected on the same grounds as Claim 4.

Regarding Claim 35, Candelore and McCarthy are silent about retrieving the interactive application from a data carousel.
However, Hasek equally discloses retrieving the interactive application from a data carousel (see Para 136).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Hasek to the system of Candelore wherein data carousels of desired application are efficiently retrieved and stored, thereby eliminating complete processing of the application and reducing processing time.

6. 	Claims 8 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Candelore (US 2009/0022165) and McCarthy et al (US 2008/0034392) as applied to claim 1 above, and further in view of Lajoie et al (US 2011/0107379).

Regarding Claim 8, Candelore in view of McCarthy discloses the method of claim 1, Candelore discloses wherein the outputting the third stream further comprises outputting the third stream (Candelore, Para 0025, Referring now to FIG. 1, an overall content substitution process 100 consistent with certain embodiments of the present invention is shown starting at 104. The content is received at 108 having portions identified by multiple PIDs (e.g., PID A and PID B in this example), which represent multiple possibilities for the content (e.g., multiple advertisements, logos, plots, endings, characters, etc.). This content could be received as a stream of content (as in a cable or satellite television transmission) or could be present in packaged media or a downloaded file. In any case, at 112 a processing operation (such as playback or transmission of the content) is initiated, generally using a main portion of the content designated with a particular packet identifier (e.g., PID A). At 116, the content is examined to determine if a prescribed substitution criterion has been met. Such criterion might be, for example, presence of a national advertisement, watermark or logo that a local content distributor wishes to replace with a local or regional advertisement, watermark or logo; or such criterion might entail selection by an end user of a particular plot, character or ending”).
However fails to disclose the third stream via a local advertisement insertion server.	
Lajoie discloses the third stream via a local advertisement insertion server (Lajoie, fig. 6d, Para 0272, Para 0274, “local advertisement insertion servers 682”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Lajoie to the combined systems of Candelore and McCarthy in order to provide an easy way for local advertisement insertion so that more targeted advertisement becomes possible.

Regarding Claim 9, Candelore in view of McCarthy discloses the method of claim 1, Candelore discloses wherein the outputting the third stream further comprises outputting the third stream (Candelore, Para 0025, Referring now to FIG. 1, an overall content substitution process 100 consistent with certain embodiments of the present invention is shown starting at 104. The content is received at 108 having portions identified by multiple PIDs (e.g., PID A and PID B in this example), which represent multiple possibilities for the content (e.g., multiple advertisements, logos, plots, endings, characters, etc.). This content could be received as a stream of content (as in a cable or satellite television transmission) or could be present in packaged media or a downloaded file. In any case, at 112 a processing operation (such as playback or transmission of the content) is initiated, generally using a main portion of the content designated with a particular packet identifier (e.g., PID A). At 116, the content is examined to determine if a prescribed substitution criterion has been met. Such criterion might be, for example, presence of a national advertisement, watermark or logo that a local content distributor wishes to replace with a local or regional advertisement, watermark or logo; or such criterion might entail selection by an end user of a particular plot, character or ending”).
However, fails to disclose the third stream via a network advertisement insertion server.
Lajoie discloses the third stream to a network advertisement insertion server (Lajoie, Para 0257, Para 0307, “The advertisement splicer 654 retrieves advertisements from the advertisement insertion server 638 (discussed below) and determines which advertisements are to be inserted into the content based on one or more rules”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teaching of Lajoie to the combined systems of Candelore and McCarthy in order to provide an easy way for network advertisement insertion so that more targeted advertisement becomes possible.

Allowable Subject Matter
7.	Claims 6, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
8.	Applicant's arguments filed 02/03/2022 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (page 8)
After the user's selection of the alternate ending, the STB ignores PID A packets and instead only processes PID B packets for display to the user. The STB does not output PID A packets with PID B packets, rather only the content selected by the user is output. Any control signal based on the user's selection of the movie ending may cause the STB to make the PID substitution of one movie ending for another. There is no teaching in Candelore a control signal that associates a PID for a movie ending with a PID for an interactive application. Indeed, there is no teaching in Candelore that the menu for selecting the alternate ending (the only interactive thing in Candelore) is even sent to the STB as part of the video stream…. Thus, the proposed combination does not teach "receiving ... a control signal associating a first multimedia identifier ... representing multimedia content, with a first application data identifier ... representing an interactive application to be output together with the multimedia content" as in claim 1.
Examiner’s response
Examiner respectfully disagrees. For example, Candelore, as in one embodiment, equally discloses a control signal associating a main program's PID representing multimedia content such as a movie, with a first application data identifier ... representing an interactive application such as a menu with a selectable ending to be output together with the multimedia content such as during the viewing of the movie.
In reference to Applicant’s arguments (pages 8-9)
Applicant also submits that the combination of Candelore and Slattery fails to teach or suggest "outputting a third stream, comprising the at least one video packet and the application packet" as recited as amended claim 1. Even if the alternate video ending in Candelore is the alleged "interactive application" (which Applicant disputes), neither Candelore nor Slattery teaches causing output of the video content (original ending) with the substituted video content (alternate ending). Rather, as discussed above, Candelore only outputs the selected content. Alternatively, if the menu from which the alternate video ending is selected is the alleged "interactive application" (which Applicant also disputes), then Candelore teaches that there is a "pause in content to allow the selection of the ending." Candelore, [0123]. Candelore does not teach a outputting a stream comprising both the movie content and the interactive menu. The stream received by the STB in Candelore is an ordered stream of video content packets with multiple PIDS. See Candelore, Figures 4-6, 9-11. The content output by the STB is the selected PIDs of video content representing the selected content. Candelore does not teach that the menu is part of the received ordered stream or the output of the STB. Thus, the proposed combination does not teach "outputting a third stream, comprising the at least one video packet and the application.
Examiner’s response
Examiner respectfully disagrees. For example, Candelore discloses that in one such scenario, the main program content having a designated set of PIDS is played out in a normal manner until near the end of the program. At this point, the viewer is presented with a menu selection on screen from which one of a plurality of endings is presented (see Para 122). Thus, from the context of the paragraph described, clearly indicates Candelore equally discloses outputting a third stream, comprising the at least one video packet and the application, i.e., interactive menu to select a corresponding ending. 

Conclusion
9.	Claims 1, 4-5, 7-9, 14, 18-19, 23, 29 and 32-37 are rejected.
	Claims 6, 20 and 24 are objected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426